DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
The specification is objected to because the trademark “Velcro” (see para. [0027], line 4) is not accompanied by the proper symbol.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 1, “the back” in line 3 lacks proper antecedent basis.  The phrase should read --a back--.
As regards claim 2, “the half” in line 2, lacks proper antecedent basis.  The phrase should read --one half--.
As regards claim 3, “the length” in lines 6 and 8 lacks proper antecedent basis.
As regards claim 4, “the rear” in line 2 lacks proper antecedent basis.  The phrase should read --a rear--.
As regards claim 5, “the rear” in lines 5-6 lacks proper antecedent basis.  The phrase should read --a rear--.
As regards claim 8, the recitation of “an elastic material that resists extension” is indefinite that the elastic material by virtue of their inherent properties are extensible.  As such it is unclear an elastic material resists extension.  Applicant’s specification at para. [0038] recites “…an elastic material that, when expanded, exerts pressure opposing the expansion.”
As regards claim 8, “the lower end” lacks proper antecedent basis.  The phrase should read --a lower end--.
The remaining claims are rejected as being dependent upon a rejected base claim which necessarily includes the same indefinite language.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
. Conversely, claim limitations in this application that do not use the word “means” (or “step”), for example, “first adjustment mechanism” and “second adjustment mechanism” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0105971 (“Ingimundarson et al.”).
As regards claim 1, Ingimundarson et al. discloses a thoracic lumbar sacral orthosis that anticipates Applicant’s presently claimed invention.  More specifically, Ingimundarson et al. discloses a posture control system for a wearer, comprising: a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al.
As regards claim 2, Ingimundarson et al. discloses the system of claim 1, wherein the inflatable member is detachably coupled to the front surface of the central portion via a hook and loop fastener (see para. 0068, lines 7-9).  Ingimundarson et al. fail to disclose half of the hook and loop fastener corresponding to the front surface of the central portion is disposed on the entire front surface of the central portion.
It would have been prima facie obvious to one having ordinary skill in the art at before the effective time of filing to have applied half of a hook and loop fastener to the entire front surface of the central portion in order to secure a larger surface of the pad to the central portion in order to provide better attachment which would result decrease the possibility of the pad moving away from the central portion during use.  

Claims 1, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0204630 (“Sandifer et al.”) in view of U.S. Patent Application Publication No. 2011/0077567 (“Bledsoe”).
As regards claim 1, Sandifer et al. discloses an adjustable extension compression posterior spinal orthosis and method that substantially discloses 
Sandifer et al. fails to disclose the pad is and inflatable member and further fails to disclose a hand pump coupled with the inflatable member.  Bledsoe, however, teaches it is known to construct an analogous spinal orthosis comprising a back plate which may carry accessory pads or an air bladder to aid in padding or conforming ability of the brace to the portion back (see para. 0020).  Specifically disclosed is a (brace 10) comprising a central back plate (back plate 18) having an inflatable pad (118)  that can be operated with a hand air pump (120) and located between the back plate and the patient’s back (see para. 0046 and Figs. 13 and 14).
Because both Sandifer et al. and Bledsoe teach pads for cushioning the back of the patient from a central portion of an orthosis, it would have been obvious to one having ordinary skill in the art at the effective time of filing to have substituted the pad of Sandifer et al. for an inflatable pad to achieve the predictable result of padding or conforming the orthosis to the back of the patient.  
As regards claim 8, modified Sandifer et al. discloses the system of claim 1, further comprising: a lumbral sacral orthosis component (3, 4, 6, 8, 10, 12, 14) including at least one cavity (pockets) dimensioned to fit a corresponding insert (stiffening support members can be inserted into or on the respective body members 12, 14, including, if necessary, an abdominal stay member…  [s]uch stay members can be inserted, for example, within pockets provide in the respective body members, see para.[0039), the lumbral sacral orthosis component configured to detachably couple with the lower end of the central portion of the brace (via 24, 26, see Fig. 2).
As regards claim 11, modified Sandifer et al. discloses the system of claim 8, wherein the lumbral sacral orthosis component includes a fastening mechanism (16, 18, see Fig. 4) disposed on a rear surface (para. 0026 discloses that Fig. 4 is a rear view), the fastening mechanism configured to attach to a corresponding fastening mechanism (36, 38) of a lumbar brace (para. 0065, lines 5-12).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandifer et al. in view of Bledsoe as applied to claim 8 above, and in further view of U.S. Patent No. 5,503,620(“Danzger”).
As regards claim 9, modified Sandifer t al. discloses the system of claim 8, except wherein the insert is made of a resilient material.  However, Danzger discloses an analogous lumbro-sacral device (belt 10) comprising a stay (48) made from relatively stiff resilient material, for example, spring steel, inserted into a cavity (pocket 36, 38, 40, 42) and are effective to support abdominal and back muscles of the wearer of the belt and resists curvature of the wearer’s spine (see col. 5, lines 7-24).
In view of Danzger, it would have been obvious to one having ordinary skill in the art at the effective time of filing to have constructed the stay of the lumbro-sacral orthosis of modified Sandifer et al. from a resilient material in order to achieve the predictable result of supporting the abdominal and back muscles of the and to resist curvature of the wearer’s spine.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandifer et al. in view of Bledsoe as applied to claim 8 above, and in further view of U.S. Patent Application Publication No. 2002/0068890 (“Schwenn et al.”)
As regards claim 10, modified Sandifer et al. discloses the system of claim 8, except wherein the insert is made of a malleable material.  However, Schwenn et al. discloses an analogous lumbro-sacral orthosis (64, see Fig. 3A) comprising first and second body connector member (66, 68) having a cavity (pocket 78 or 82) provided on either one or both of the first and second body connector members and a stay member (80 or 84) inserted into the pocket.  The stay member can be constructed from relatively bendable, material, for example, aluminum; thus the material is malleable, to permit adjustment of the particular structure to the patient, see para. [0035].
In view of Schwenn et al, it would have been obvious to one of ordinary skill in the art at the effective time of filing to have constructed the stay of the lumbral-sacral orthosis of modified Sandifer et al. from a malleable material in order to achieve the predictable result of permitting adjustment of the particular structure to the patient. 

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandifer et al. in view of Bledsoe, as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2006/0167395 (“Sawa”).
As regards claim 3, modified Sandifer et al. discloses the system of claim 1, further comprising a first strap system (80,82) coupled to the central portion (see Fig. 2), the first strap system comprising: an upper strap portion (84, 86); a lower strap portion (76,78); a first adjustment mechanism (buckles 92, 94) coupled with the upper and lower strap portions, the first adjustment mechanism configured to enable adjustment of the length of the first strap system via an adjustment to the lower strap portion (see para. 0059, which discloses how the straps are adjusted by pulling on their free end; such adjustment of the lower straps adjusts the length of the lower straps since they connected).
Sandifer et al. fails to teach the upper strap portion includes a semi-rigid or rigid piece along the length of the first adjustment mechanism, thereby failing to teach buckles 92, 94 are semi-rigid or rigid. Sawa, however, teaches it is known to construct an orthosis (brace 1) with rigid buckles (13, 15, 17, 23, 33, 35, 37 and 39) for receipt of straps.  In view of Sawa, it would have been prima facie obvious to one having ordinary skill in the art at the effective time of filing to have constructed the buckles of modified Sandifer et al. from rigid buckles for the inherent purpose of maintaining their structural integrity during use of the orthosis.
As regards claim 6, modified Sandifer et al. discloses the system of claim 3, wherein the hand pump is coupled with the inflatable member via a tube (inlet port 122) and wherein the hand pump is accessible to the wearer while the brace is worn (see prima facie obvious to one of ordinary skill in the art at the effective time of filing to couple the pump or tubing to any portion of the modified device of Sandifer et al. in order to allow the user easy access to inflate or deflate the inflatable bladder as desired while the device is positioned on the user.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandifer et al. in view of Bledsoe and Sawa as applied to claim 3 above, and in further view of U.S. Patent Application Publication No. 2016/0074201 (“Williamson et al.”).
As regards claim 7, modified Sandifer et al. discloses the system of claim 3, except wherein at least a portion of the upper strap portion comprises an elastic material that resists extension.  Williams et al., however, teach it is known to provide an analogous orthotic device (device 10) with elastic straps (50) for the purpose of assisting with directing and balancing force vectors and to provide a desired therapeutic effect and/or comfort (para. 0038, lines12-14).  When the device is engaged on the user, as be read from para. [0043], waist straps 40 apply a force in an ergonomic horizontal direction which is transmitted into a vertical force via tensioner mechanism 80 to act upon the shoulder straps 50 and support member 90, thereby providing the wearer with proper postural-correcting forces for the upper back and shoulders.  So 
In view of Williams et al., it would have been obvious to one having ordinary skill in the art at the effective time of filing to have constructed the straps of modified device of Sandifer et al. from elastic material in order to pull the shoulders back into a proper posture position when the shoulders are attempting to roll forward in an incorrect posture position. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that of Ingimundarson et al. and Sandifer et al. as discussed in the rejections above, both Ingimundarson et al. and Sandifer et al. fail to teach or fairly suggest to one alone or in combination, “the system of claim 3, wherein the upper strap portion extends into the central portion and is coupled to a second adjustment mechanism disposed on the rear of the central portion”, as recited in claim 4 or  “the system of claim 4, further comprising: wherein the second adjustment mechanism comprises: a loop; and a strap coupled to the loop, the strap extending downward from the loop along the rear of the central portion; and wherein the upper strap portion is coupled to the second adjustment mechanism via a connecting member .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that they disclose posture support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-








/KIM M LEWIS/Primary Examiner, Art Unit 3786